Citation Nr: 1544845	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO. 14-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disability, to include a herniated disc status post laminectomy, degenerative disc disease (DDD) and facet arthropathy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

By way of background, the RO denied service connection for a low back disability in February 2012 and granted service connection for PTSD in August 2012, assigning a rating of 50 percent. The Veteran then separately and properly perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of Board review.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that he is gainfully employed, most recently during his April 2014 VA psychiatric examination. Therefore, the issue of TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. During the course of the appeal, the Veteran has provided May 2012, March 2014, and June 2014 statements from Dr. Calvo, who appears to be a private psychiatrist, concerning his PTSD. In each the psychiatrist indicated that the Veteran's PTSD was manifested by symptomatology that is significantly more severe than the symptoms noted in VA treatment records and examination reports. The psychiatrist indicated in his March 2014 statement that he had been interacting with the Veteran since approximately May 2012, and VA treatment records reflect on-going reports of non-VA treatment with Dr. Calvo since at least August 2012. See August 2012 VA Psychiatric Examination Report.

Any private records associated with this non-VA treatment would clearly be relevant to the question of the current severity of the Veteran's PTSD, particularly in light of the discrepancy concerning the Veteran's overall level of impairment between the private statements and VA records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411. As such, the claim must be remanded so the Veteran can be requested to submit or authorize for release any private treatment records, to include those from Dr. Calvo concerning his PTSD.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). While the March 2014 VA spine examiner indicated that the Veteran's low back disability was less likely than not related to service, as it is consistent with injuries incurred when performing the types of manual labor jobs the Veteran did post service, the opinion and rationale addressed only the disc herniation. The examiner specifically noted that the Veteran also had DDD and facet arthropathy affecting the L4-L5, L5-L6 and L6-S1 vertebrae, but did not address whether the DDD and facet arthropathy could have been caused or aggravated by the Veteran's claimed in-service injury. As such, the Board finds that the claim must be remanded for an addendum opinion addressing the etiology of the diagnosed DDD and facet arthropathy.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his PTSD, to include all treatment records from Dr. Calvo.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Obtain and associate with the case file any outstanding relevant VA medical records.

3. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the March 2014 VA spine examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include DDD and facet arthropathy, is related to his active duty service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

As the Veteran has alleged that his in-service injury occurred during combat, for the purposes of this opinion the examiner should assume the Veteran's stated in-service injury did in fact occur.

Note that the March 2014 VA opinion is inadequate as it is limited solely to the disc herniation.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

